 Case 1:19-cv-03981-ARR-SJB Document 19 Filed 05/18/20 Page 1 of 2 PageID #: 65




William Cafaro, Esq.
Partner
                                       WC
                                        LAW OFFICES OF
                                        WILLIAM CAFARO
                                                                                                        Louis M. Leon, Esq.
                                                                                                                  Associate
ADMITTED IN NY, CA, MD & TX
                                                108 West 39th Street, Suite 602                              ADMITTED IN NY
Email: bcafaro@cafaroesq.com                     New York, New York 10018                        Email: lleon@cafaroesq.com
                                                  Telephone: 212.583.7400
Amit Kumar, Esq.                                   Facsimile: 212.583.7401
                                                                                                     Matthew S. Blum, Esq.
                                                     www.cafaroesq.com
Managing Attorney                                                                                              Of Counsel
ADMITTED IN NY & NJ                                                                                           ADMITTED IN NY
Email: akumar@cafaroesq.com                                                                     Email: ablum@cafaroesq.com

Andrew S. Buzin, Esq.                                                                             Deena L. Buchanan, Esq.
Of Counsel                                                                                                    Of Counsel
ADMITTED IN NY, FL & DC                                                                                  ADMITTED IN NM & NJ




                                                                   May 18, 2020

Via ECF
Hon. Sanket J. Bulsara, U.S.M.J
United States District Court
Eastern District of New York
225 Cadman Plaza, East, Chambers 304N
Brooklyn, NY 11201


                                               Re:       Marcos v. Café Riviera Inc. et al
                                                         Case No.: 19-cv-03981

Your Honor,

      This office represents the Named Plaintiff as well as the putative class and collective in the
above referenced action brought under the Fair Labor Standards Act (“FLSA”) and New York Labor
Law (“NYLL”). We write, in compliance with the Court’s Order dated May 15, 2020. The Parties
are unable to agree on whether the settlement conference should move forward via video link with
the Defendants refusing to take part in a settlement conference which is not in person. Given the
Defendants refusal to move forward, we believe it would be prudent to adjourn the settlement
conference currently scheduled for May 21, 2020 1.

        Thank you.


                                                         Very truly yours,
                                                         LAW OFFICE OF WILLIAM CAFARO

                                                         __/s/ Amit Kumar____________________

  1
    Should the Defendants continue to use this pandemic to delay the prosecution of this matter, Plaintiff reserves the
  right to move for appropriate relief.
Case 1:19-cv-03981-ARR-SJB Document 19 Filed 05/18/20 Page 2 of 2 PageID #: 66




                                    By: Amit Kumar, Esq. (AK 0822)
                                    Attorneys for the Plaintiff and the Putative Class
                                    and Collective
